                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 1 of 29 Page ID #:1



                                                        Mark R. Thierman, Cal. Bar No. 72913
                                                    1   Joshua D. Buck, Cal. Bar No. 258325
                                                        Leah L. Jones, Cal. Bar No. 276448
                                                    2   Joshua R. Hendrickson, Cal. Bar. No. 282180
                                                        THIERMAN BUCK LLP
                                                    3   7287 Lakeside Drive
                                                        Reno, NV 89511
                                                    4   Tel. (775) 284-1500
                                                        Fax. (775) 703-5027
                                                    5   mark@thiermanbuck.com
                                                        josh@thiermanbuck.com
                                                    6   leah@thiermanbuck.com
                                                        joshh@thiermanbuck.com
                                                    7
                                                        Attorneys for Plaintiffs RENA NICOLE MEDINA and
                                                    8   ALYSSA BONHAM on behalf of themselves and
                                                        all others similarly situated
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                            UNITED STATES DISTRICT COURT

                                                   11                          CENTRAL DISTRICT OF CALIFORNIA
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   RENA NICOLE MEDINA and ALYSSA                   Case No.:
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   BONHAM on behalf of themselves and all
                                                                                                        COLLECTIVE AND CLASS ACTION
                                                        others similarly situated,                      COMPLAINT
                                                   14
                                                               Plaintiffs,                              1) Failure to Pay Minimum Wages for All
                                                   15                                                      Hours Worked (29 U.S.C. § 206(a)(1));
                                                   16          vs.                                      2) Failure to Pay Overtime (29 U.S.C. §
                                                                                                           207);
                                                   17   NATIONAL STORES INC.; PEGASUS
                                                        TRUCKING LLC; and DOES 1-100,                   3) Failure to Compensate for All Hours
                                                   18                                                      Worked (NRS 608.140 and 608.016);
                                                   19         Defendants.                               4) Failure to Pay Minimum Wages for All
                                                                                                           Hours Worked (Nevada Constitution
                                                   20                                                      Section 15 of Article 16);
                                                   21                                                   5) Failure to Pay and Overtime Wages for
                                                                                                           All Hours Worked (NRS 608.140 and
                                                   22                                                      608.018);
                                                   23                                                   6) Failure to Timely Pay All Wages Due and
                                                                                                           Owing (NRS 608.140 and 608.020-050);
                                                   24
                                                                                                        7) Unlawful Payroll Card Practices in
                                                   25                                                      Violation of Nevada Law (NAC
                                                                                                           608.1352);
                                                   26
                                                                                                        8) Unlawful Payroll Deductions in Violation
                                                   27                                                      of the FLSA; and
                                                   28


                                                                                                      -1-
                                                                                COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 2 of 29 Page ID #:2



                                                                                                            9) Unlawful Payroll Card Practices in
                                                    1                                                          Violation of the Electronic Fund Transfer
                                                                                                               Act (EFTA) 15 U.S.C. § 1693 et seq.
                                                    2
                                                                                                           JURY TRIAL DEMANDED
                                                    3
                                                               COME NOW Plaintiffs RENA NICOLE MEDINA and ALYSSA BONHAM, on behalf
                                                    4
                                                        of themselves and all others similarly situated and alleges the following:
                                                    5
                                                               All allegations in the Complaint are based upon information and belief except for those
                                                    6
                                                        allegations that pertain to the Plaintiffs named herein and their counsel. Each allegation in the
                                                    7
                                                        Complaint either has evidentiary support or is likely to have evidentiary support after a reasonable
                                                    8
                                                        opportunity for further investigation and discovery.
                                                    9
                                                                                        JURISDICTION AND VENUE
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                               1.      This Court has original jurisdiction against the employer over the federal claims
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                        alleged herein pursuant to the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 216(b) which
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                        states: “An action to recover the liability prescribed in either of the preceding sentences may be
                   Reno, NV 89511




                                                   13
                                                        maintained against any employer (including a public agency) in any Federal or State court of
                                                   14
                                                        competent jurisdiction by any one or more employees for and in behalf of himself or themselves
                                                   15
                                                        and other employees similarly situated.”
                                                   16
                                                               2.      This Court has jurisdiction over both the employer and payroll card issuer
                                                   17
                                                        pursuant to 15 U.S.C. § 1693m(g) which states: “Without regard to the amount in controversy,
                                                   18
                                                        any action under this section may be brought in any United States district court, or in any other
                                                   19
                                                        court of competent jurisdiction, within one year from the date of the occurrence of the violation.”
                                                   20
                                                               3.      This Court has supplemental jurisdiction over the Nevada state law claims alleged
                                                   21
                                                        herein pursuant to 28 U.S.C. § 1367 because the state law claims alleged herein all arise out of
                                                   22
                                                        the same transaction and occurrence, i.e. the failure to properly pay all wages due—and there is
                                                   23
                                                        no conflict between the procedures applicable to the FLSA and State law claims. Integrity
                                                   24
                                                        Staffing Solutions, Inc., 2013 U.S. App. LEXIS 7397 (9th Cir. Nev. Apr. 12, 2013) (“In sum, we
                                                   25
                                                        agree with the other circuits to consider the issue that the fact that Rule 23 class actions use an
                                                   26
                                                        opt-out mechanism while FLSA collective actions use an Opt-in mechanism does not create a
                                                   27
                                                        conflict warranting dismissal of the state law claims.”)
                                                   28


                                                                                                        -2-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 3 of 29 Page ID #:3




                                                    1          4.      In addition, this Court has jurisdiction over the Nevada statutory and constitutional
                                                    2   minimum wage claims alleged herein because the Parties seeking to recover unpaid wages for all
                                                    3   hours worked have a private right of action pursuant to Nevada Revised Statute (“NRS”) sections
                                                    4   608.020 through 608.050, 608.140, and NRS 608.262 among others. See e.g., Neville v. Eighth
                                                    5   Judicial District Court in & for Cty. of Clark, Case No. 70696, 133 Nev. Adv. Op. 95, 2017 WL
                                                    6   6273614, at *4 (Dec. 7, 2017) and Porteous v. Capital One Services II, LLC, 9th Cir. Unpublished
                                                    7   Case: 18-16336 dated 04/14/2020. In addition, Section 16 of Article 15(B) of the Nevada State
                                                    8   Constitution states:
                                                    9
                                                                       An employee claiming violation of this section may bring an action
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                  against his or her employer in the courts of this State to enforce the
                                                                       provisions of this section and shall be entitled to all remedies
                                                   11                  available under the law or in equity appropriate to remedy any
          (775) 284-1500 Fax (775) 703-5027




                                                                       violation of this section, including but not limited to back pay,
              THIERMAN BUCK LLP




                                                   12
                                                                       damages, reinstatement or injunctive relief. An employee who
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                  prevails in any action to enforce this section shall be awarded his or
                                                                       her reasonable attorney’s fees and costs.
                                                   14
                                                               5.      Venue is proper in this Court because Defendant NATIONAL STORES, INC, is
                                                   15
                                                        a California Corporation with its principal place of business at 15001 S. Figueroa St., Gardena,
                                                   16
                                                        CA 90248. Defendant PEGASUS TRUCKING, LLC is prima facie the actual employer under
                                                   17
                                                        California law because it is listed as the employer on the employees’ paystubs and w-2 tax
                                                   18
                                                        statements with an address at 15001 S. Figueroa St., Gardena, CA 90248. Upon information and
                                                   19
                                                        belief, a copy and/or electronic data base of all the relevant records are retained at, and/or
                                                   20
                                                        accessible through, computers located at this same Gardena, California location.
                                                   21
                                                                                                    PARTIES
                                                   22
                                                               6.      Plaintiff RENA NICOLE MEDINA, (hereinafter “Plaintiff” or “MEDINA”) is a
                                                   23
                                                        natural person who is and was a resident of the State of Nevada and had been employed by
                                                   24
                                                        Defendants as a non-exempt hourly employee from on or about November 26, 2019 to on or about
                                                   25
                                                        December 8, 2019. Attached hereto as Exhibit A is a copy of Plaintiff MEDINA’s consent to sue
                                                   26
                                                        to become a party plaintiff to this lawsuit as required by 29 U.S.C. 216(b).
                                                   27
                                                               7.      Plaintiff ALYSSA BONHAM, (hereinafter “Plaintiff” or “BONHAM”) is a
                                                   28
                                                        natural person who is and was a resident of the State of Nevada and had been employed by

                                                                                                       -3-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 4 of 29 Page ID #:4




                                                    1   Defendants as a non-exempt hourly employee from on or about November 26, 2019 to December
                                                    2   2, 2019. Attached hereto as Exhibit B is a copy of Plaintiff BONHAM’s consent to sue to become
                                                    3   a party plaintiff to this lawsuit as required by 29 U.S.C. 216(b).
                                                    4          8.      Defendant     NATIONAL        STORES      INC.    is   a family-owned company
                                                    5   headquartered in the Harbor Gateway area of Los Angeles, California with 344 locations in 22
                                                    6   states and Puerto Rico, employing 9,800 people nationwide as of August 2018. National Stores
                                                    7   Inc. does business as: FALLAS, FALLAS PAREDES, FALLAS DISCOUNT STORES,
                                                    8   FACTORY 2-U, CONWAY, WEINER’S, CW PRICE, FALAS (spelled with single "l" in Puerto
                                                    9   Rico) and ANNA’S LINEN'S by FALLAS, and offers brand name and private label clothing for
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   men, ladies, boys, girls, juniors, infants and toddlers along with lingerie, shoes, and household
                                                   11   items. Mr. Michael Fallas is listed as the Agent of Service for NATIONAL STORES INC. at the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   following address: 15001 S. Figueroa St., Gardena, CA 90248.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          9.      Defendant PEGASUS TRUCKING LLC is listed as the employer on Plaintiffs’
                                                   14   itemized pay statement and w-2 tax statements with an address at 15001 S. Figueroa St., Gardena,
                                                   15   CA 90248. Mr. Michael Fallas is listed as the Agent of Service for PEGASUS TRUCKING LLC
                                                   16   at the following address: 15001 S. Figueroa St., Gardena, CA 90248.
                                                   17          10.     Defendant NATIONAL STORES INC. and Defendant PEGASUS TRUCKING
                                                   18   LLC are collectively referred to throughout this Complaint as “Defendants”.
                                                   19          11.     Defendants, and each of them, are employers under the FLSA and are engaged in
                                                   20   commerce for the purposes of the FLSA, 29 U.S.C.§ 201 et. seq. Defendants, and each of them,
                                                   21   are also employers under the provisions of Nevada Revised Statutes Chapter 608. For labor
                                                   22   relations purposes, Defendants, each and together, constitute the employer and/or joint employer
                                                   23   of Plaintiffs and all Plaintiff class members for each of the classes alleged herein.
                                                   24          12.     The identity of DOES 1-50 is unknown at this time and this Complaint will be
                                                   25   amended at such time when the identities are known to Plaintiffs. Plaintiffs are informed and
                                                   26   believe that each of Defendants sued herein as DOE is responsible in some manner for the acts,
                                                   27   omissions, or representations alleged herein and any reference to “Defendant,” “Defendants,” or
                                                   28   “FALLAS” herein shall mean “Defendants and each of them.”


                                                                                                        -4-
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 5 of 29 Page ID #:5




                                                    1                                    FACTUAL ALLEGATIONS
                                                    2            A.     System-wide Shorting Of Hours by Manual Override Of Electronic Time
                                                    3                                                Clocks
                                                    4          13.     Plaintiffs were employed by Defendants as non-exempt hourly paid
                                                    5   “Merchandizers” at Defendant’s store number 403 located at 6895 Sierra Center Parkway, Reno,
                                                    6   Nevada. At the time of hire and throughout their employment, Plaintiffs were told that they were
                                                    7   to be paid at $10.00 per hour for each and every hour worked. Plaintiffs accepted the offer of
                                                    8   employment based upon that agreed upon hourly wage rate for all hours worked and began
                                                    9   working under that agreement.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          14.     But Defendants did not pay Plaintiffs for all hours worked. Instead, Plaintiffs
                                                   11   were paid less than half the federal and state minimum wage per hour worked despite the fact
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   that Defendants never revised their contract of employment to reflect this lower hourly wage rate.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          15.     Like all or most of the Defendant’s retail stores, Fallas Store 403 uses an electro-
                                                   14   mechanical system for clocking in and clocking out hourly paid workers.
                                                   15          16.     The hourly paid employees are required to “clock in” when they begin work, and
                                                   16   “clock out” when they stop working. Employees are also required to clock in and clock out for
                                                   17   lunch breaks. Clocking devices are located immediately adjacent to the work area, and company
                                                   18   policy prohibits employees from loitering on site without working once they are clocked in.
                                                   19          17.     Company policy prohibits the employees from clocking in early without going to
                                                   20   work or clocking out later than when they stop working.
                                                   21          18.     The computer system connected to the electro-mechanical timekeeping devices
                                                   22   accurately reports the minimum amount of time worked by each employee. In other words,
                                                   23   employees may be suffered or permitted to work before and after their clock in times, commonly
                                                   24   known as working off the clock, but all clocked in time is working time and must be
                                                   25   compensated. The computer system then uses the clock-in and clock-out data to calculate wages
                                                   26   due to each employee.
                                                   27          19.     Notwithstanding this fool proof method of insuring that employees were paid for
                                                   28   all hours that they reportedly worked, Defendants allowed, suffered and/or permitted managers


                                                                                                       -5-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 6 of 29 Page ID #:6




                                                    1   and district managers to systematically utilize a system of manually adjusting the time entries so
                                                    2   that the employees are not compensated for all hours worked.
                                                    3          20.     A true and correct copy of the time entry interface is attached as Exhibit C. As
                                                    4   can be seen from Exhibit C, the clock-in and clock-out time entry results are available for review
                                                    5   in printed form, or on a computer screen, by store, by time period.
                                                    6          21.     Whenever there is a manual override of time recorded electronically, the printout
                                                    7   states “WARNING” on the time reports.
                                                    8          22.     Exhibit C shows an excessive number of “warnings” for the time worked,
                                                    9   indicating that the employer was not merely correcting for clerical mistakes like missing punches,
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   but that the employer was systematically shorting hours worked, usually to achieve company
                                                   11   mandated “labor budget” goals and projections.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12          23.     For example, in one, seven-day week, Exhibit C shows that store cashier Cynthia
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Giles worked five days, and four of those days contain a manual override of the actual time
                                                   14   recorded. Both Plaintiffs Medina and Bonham have one out of three days worked in the first
                                                   15   week reported as a manual override. In the next week, the computer printout for Plaintiff Bonham
                                                   16   shows four out of four days marked “warning” which means that every day was manually
                                                   17   overridden by the store manager or other management employee. And Plaintiff Medina has two
                                                   18   out of four days marked “Warning,” meaning her time was manually adjusted half the working
                                                   19   days in that workweek.
                                                   20          24.     In addition, the employer automatically deducted one-half hour per employee per
                                                   21   shift for unpaid lunch or meal breaks, but frequently required employees to return to work before
                                                   22   one-half hour of time at rest. This automatic deduction for one-half hour meal period, when the
                                                   23   employee was working, routinely resulted in unpaid work time.
                                                   24          25.     NRS 608.019(1) states, in relevant part: “No period of less than 30 minutes
                                                   25   interrupts a continuous period of work for the purposes of this subsection.”
                                                   26          26.     During her time employed by Defendants, Plaintiff Medina actually worked
                                                   27   approximately 195 hours at the regular agreed upon rate of $10.00 per hour. However, based
                                                   28   upon the amount of her direct deposit for wages, divided by the hours actually worked in that


                                                                                                       -6-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 7 of 29 Page ID #:7




                                                    1   approximately two-week period, Defendant paid Plaintiff Medina $2.86 per hour assuming time
                                                    2   and one half for hours worked in excess of eight (8) per day, as required by Nevada law, and
                                                    3   $2.98 per hour without daily overtime, assuming only the weekly overtime premium applied
                                                    4   under the Federal Fair Labor Standards Act.
                                                    5          27.     During her time of employment, Plaintiff Bonham actually worked over 149 hours
                                                    6   at the promised regular rate of $10.00 per hour. However, based upon the amount deposited to
                                                    7   her pay card as earned wages, divided by the hours actually worked in that approximately two-
                                                    8   week period covered by the December 11, 2019 pay card, Defendants paid Plaintiff Bonham .66
                                                    9   cents an hour without daily overtime under Nevada law, and .56 cents per hour with daily
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   overtime at time and one half.
                                                                B.      Rebate and Wage Forfeitures by Payroll Card for the Employer’s Benefit
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                               28.     Payroll cards provide an economic benefit to the employer by lowering the
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                        employer’s cost of paying employee wages.
                   Reno, NV 89511




                                                   13
                                                               29.     According to Visa, a payroll card deposit costs an employer $0.35 compared to
                                                   14
                                                        $2.00 to issue a paper check. Visa reports that employers who have switched to payroll cards
                                                   15
                                                        have saved up to 65% in payroll processing costs. See, Visa Payroll Card: Reinvent Payday With
                                                   16
                                                        An Easier, More Cost-Effective Way to Pay and Get Paid (2010), available at
                                                   17
                                                        http://usa.visa.com/download/business/visa-payroll-profile.pdf (last visited June 11, 2014), cited
                                                   18
                                                        in Office of N.Y. State Att’y Gen., Pinched by Plastic: The Impact of Payroll Cards on Low-
                                                   19
                                                        Wage Workers (2014), http://www.ag.ny.gov/pdfs/Pinched%20by%20Plastic.pdf. (last visited
                                                   20
                                                        2/20/2020).
                                                   21
                                                               30.     Depending on which payroll card system the employer selects, a payroll card
                                                   22
                                                        system for payment of wages can be neutral, beneficial, or harmful to employees.
                                                   23
                                                               31.     Particularly at risk for abuse by a payroll card system are low-wage workers
                                                   24
                                                        and/or those with limited financial and literacy skills. Such employees, like Plaintiff BONHAM,
                                                   25
                                                        often do not have a regular bank account in which to make direct deposit payments.
                                                   26
                                                               32.     An employer who chooses to use a payroll card system in lieu of payments in cash
                                                   27
                                                        or by check redeemable locally, has a duty to make sure that the payroll card system does not
                                                   28


                                                                                                       -7-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 8 of 29 Page ID #:8




                                                    1   charge employees for the employer’s cost of being paid wages that the employees were promised
                                                    2   and that are due to the employees “free and clear” without rebate of any kind.
                                                    3           33.     Employees do not have the choice to select payment of wages from Defendants
                                                    4   in cash or in the form of a check drawn on a local bank, credit union, savings and loan or other
                                                    5   financial institution.
                                                    6           34.     The Money Network Payroll Program allows for a form of check writing, such
                                                    7   checks are only payable without discount or fee at a participating Money Network Check Cashing
                                                    8   location.
                                                    9           35.     Defendants require that all employees who do not elect to be paid by direct deposit
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   into a bank, credit union of other financial institution, must accept payment in the form of a credit
                                                   11   on a Money Network Payroll Card.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12           36.     Nevada Administrative Code (NAC) 608.135(2) states: An employer may use an
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   electronic payment system, including, but not limited to, a direct deposit, debit card or similar
                                                   14   payment system, as an alternative location of payment if: (a) The employee can obtain
                                                   15   immediate payment in full; (b) The employee receives at least one free transaction per pay
                                                   16   period and any fees or other charges are prominently disclosed to and subject to the written
                                                   17   consent of the employee; (c) The alternative location of payment is easily and readily accessible
                                                   18   to the employee (d) There are no other requirements or restrictions that a reasonable person
                                                   19   would find to be an unreasonable burden or inconvenience; and (e) The use of an electronic
                                                   20   payment system is optional at the election of the employee.
                                                   21           C.      Electronic Fund Transfer Act (EFTA) 15 USC 1693 et seq
                                                   22           37.     15 U.S.C. § 1693k(2) states: “No person may- require a consumer to establish an
                                                   23   account for receipt of electronic fund transfers with a particular financial institution as a condition
                                                   24   of employment or receipt of a government benefit.”
                                                   25           38.     15 U.S.C. § 1693i prohibits the issuance, absent certain disclosures, of unsolicited
                                                   26   validated cards that provide access to a “consumer’s account.” Id. § 1693i. A card is “validated
                                                   27   when it may be used to initiate an electronic fund transfer.” Id. § 1693i(c).
                                                   28


                                                                                                          -8-
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                          Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 9 of 29 Page ID #:9




                                                    1           39.    15 U.S.C. § 1693(l)-1 prohibits charging service fees to “general-use prepaid
                                                    2   cards” unless the card has not been used for 12 months and other requirements have been met.
                                                    3   Id. § 1693l-1(b). A general-use prepaid card is (1) “redeemable at multiple, unaffiliated
                                                    4   merchants or services providers, or automated teller machines”; (2) “issued in a requested
                                                    5   amount”; (3) “purchased or loaded on a prepaid basis”; and (4) “honored . . . by merchants for
                                                    6   goods or services, or at automated teller machines.” Id. § 1693l-1(a)(2)(A).
                                                    7           40.    Defendants indirectly “offer[], advertise[], or . . . promote[]” the Money Network
                                                    8   Payroll Card system their employees which constitutes a large section of the general public. See
                                                    9   12 C.F.R. § 1005.20(b)(4); Brown v. Stored Value Cards, Inc., No. 18-35735 (9th Cir. Mar. 16,
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   2020)
                                                   11           41.    12 C.F.R. § 1005.2(b)(3), states that “[t]he term [account] includes a prepaid
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   account.”
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13           42.    Defendants paid Plaintiff BONHAM and all other employees who did not elect to
                                                   14   have direct deposit their wages as a credit on a Money Network payroll card whether they wished
                                                   15   to or not.
                                                   16           43.    Although the Money Network Payroll Card brochure includes an arbitration
                                                   17   waiver embedded within an arbitration provision, such a document was delivered with the card
                                                   18   itself after, and not before, wages were due and owing the employee. The Money Network Payroll
                                                   19   Card has no value except for amount of payroll already earned by the employee diverted to the
                                                   20   Card instead of being paid by check or in cash.
                                                   21           44.    Therefore, the only consideration for agreeing to the terms and conditions of the
                                                   22   Money Network Payroll Card system is the payment of wages already due and owing to all the
                                                   23   employees who are required to receive their wages on the Money Network Payroll Card,
                                                   24   including Plaintiff BONHAM, are wages already owned by the employee. In other words, the
                                                   25   employee receives no benefit from the Money Network Payroll Card system except to collect
                                                   26   that which is legally owed to the employee already. Therefore, under the laws of every state,
                                                   27   there is no legal consideration for the employee agreeing to the provisions of the Money Network
                                                   28   Payroll Card, including but not limited to its arbitration provisions.


                                                                                                        -9-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 10 of 29 Page ID #:10




                                                    1          45.     Upon information and belief, all non-Money Network ATM machines owned
                                                    2   and/or operated by banks, credit unions and/or other financial institutions not expressly affiliated
                                                    3   with the Money Network system charge a fee for using their ATMs to disburse funds.
                                                    4          46.     In addition to the fee charged by any non-affiliated ATM for processing a
                                                    5   withdrawal from the Money Network system, Money Network itself charges an additional fee
                                                    6   for using a non-Money Network ATM to access a Money Network account, after the first
                                                    7   withdrawal during the pay period.
                                                    8          47.     Upon information and belief, other cash cards like Schwab Visa Debit card, rebate
                                                    9   all fees charged by other institutions ATMs and charge no fees themselves for accessing one’s
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   own money through an ATM machine. Without a rebate to the users of its payroll cards, Money
                                                   11   Network is incentivized to have fewer of its own ATM machines available to its users. In
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   addition, the fees charged by Money Network itself for its users to use another institution’s ATM
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   machine are unreasonable compared to the costs to Money Network.
                                                   14          48.     In addition, most, if not all, ATMs disburse funds in amounts no less than $20.00
                                                   15   increments. In addition, merchants that give “cash back” when someone purchases using a debit
                                                   16   card, also restrict their cash back to five, ten or twenty dollars (or more) over the purchases made,
                                                   17   and do not allow cash back of sums less than these minimums. Therefore, although the employee
                                                   18   may have been told that he or she is entitled to wages in an amount more than $20.00 increments
                                                   19   of an ATM or more than the lowest “cash back” amount allowed by a merchant, the employee
                                                   20   cannot withdraw the entire balance of his or her Money Network Payroll card.
                                                   21          49.     As a result, employees forfeit the amount of money they earned but cannot access
                                                   22   due to these limits.
                                                   23          50.     Therefore, Plaintiff and all other employees who are paid by the Money Network
                                                   24   payroll card, must pay a fee to convert their Money Network payroll card into lawful currency
                                                   25   and forfeit an amount each pay period because any odd “residual” amount is incapable of being
                                                   26   accessed by the employee.
                                                   27
                                                   28


                                                                                                        - 10 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 11 of 29 Page ID #:11




                                                    1          51.     As a result, whatever regularly hourly rate these employees were promised to have
                                                    2   been paid, the employee actually receives a lesser rate “free and clear” because they can’t access
                                                    3   the money that is in their “account” without paying these fees and/or experiencing a forfeiture.
                                                    4          52.     As a result, whatever overtime rate employees are required by law to actually
                                                    5   receive as one- and one-half times their agreed upon hourly rate of pay, the employees actually
                                                    6   receive a lesser rate because of these fees and forfeitures.
                                                    7                         COLLECTIVE AND CLASS ACTION ALLEGATIONS
                                                    8          53.     Plaintiffs reallege and incorporate by reference all the paragraphs above in the
                                                    9   Complaint as though fully set forth herein.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          54.     Plaintiffs bring this action on behalf of themselves and all other similarly situated
                                                   11   hourly paid employees of the Defendants employed in as both a collective action under the FLSA
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   and as to employees who worked in Nevada during the relevant time, a true Rule 23 class action
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   under Nevada law.
                                                   14          55.     The FLSA WAGE CLASS is defined as follows: “All current and former hourly
                                                   15   paid, non-exempt employees who were employed by Defendants within the United States and
                                                   16   Puerto Rico during the relevant time period and who have more than one manual override to the
                                                   17   electro-mechanical time keeping system resulting in hours “clocked in but not paid.”
                                                   18          56.     With regard to the conditional certification mechanism under the FLSA, Plaintiffs
                                                   19   are similarly situated to those that they seek to represent for the following reasons, among others:
                                                   20                  A.      Defendants employed Plaintiffs as hourly-paid employees whose hours of
                                                   21                          work were falsely reported and therefore, did not receive the federal
                                                   22                          minimum wage and did not receive overtime premium pay at one and one-
                                                   23                          half times the regular hourly rate of pay (but not less than the minimum
                                                   24                          wage) for all hours worked over forty (40) hours in a workweek.
                                                   25                  B.      Plaintiffs’ situation is similar to those they seek to represent because
                                                   26                          Defendants failed to pay Plaintiffs and all other FLSA CLASS Members
                                                   27                          for all time they were required to work, but were not paid because of
                                                   28


                                                                                                        - 11 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 12 of 29 Page ID #:12




                                                    1                        manual alterations to the electro-mechanical time and attendance record
                                                    2                        keeping system.
                                                    3                 C.     Common questions exist as to: 1) Whether the time changed from the
                                                    4                        employers records, which was not compensated, was time worked for
                                                    5                        which payment was due; 2) Whether, as a result thereof, Defendants failed
                                                    6                        to pay Plaintiffs and FLSA CLASS Members the federal minimum wage
                                                    7                        for all hours worked as required by law, and 3) Whether, as a result
                                                    8                        thereof, Defendants failed to pay Plaintiffs and FLSA CLASS Members
                                                    9                        one and one-half times their regular hourly agreed upon rate (but not less
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                        than the minimum wage) for all hours worked in excess of 40 hours a
                                                   11                        week; and
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12                 D.     Upon information and belief, Defendants employ, and have employed, in
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                        excess of 1,000 FLSA WAGE CLASS Members within the applicable
                                                   14                        statute of limitations.
                                                   15                 E.     Plaintiffs have signed Consent to Sue forms which have been filed with
                                                   16                        the Court. Consent to sue forms are not required for state law claims under
                                                   17                        Rule 23 of the Nevada Rules of Civil Procedure.
                                                   18          57.    The NEVADA WAGE CLASS is defined as follows: “All current and former
                                                   19   hourly paid, non-exempt employees who were employed by Defendants within the State of
                                                   20   Nevada during the relevant time period and who have more than one manual override to the
                                                   21   electro-mechanical time keeping system resulting in hours “clocked in” but not paid.” The
                                                   22   NEVADA WAGE CLASS is further divided into the following sub-class:
                                                   23                 A.     WAGES DUE AND OWING SUB-CLASS: All members of the
                                                   24                        NEVADA WAGE CLASS who, at any time during the Class Period,
                                                   25                        were terminated or otherwise separated from employment.
                                                   26          58.    The NEVADA MONEY NETWORK PAYROLL CARD CLASS is defined as
                                                   27   follows: “All former employees who were employed by Defendant in the State of Nevada during
                                                   28


                                                                                                       - 12 -
                                                                                COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 13 of 29 Page ID #:13




                                                    1   the relevant period of time and who during their employment received payroll wages, including
                                                    2   termination pay, through and/or in the form of a Money Network Payroll Card.”
                                                    3          59.    The FEDERAL MONEY NETWORK PAYROLL CARD CLASS is defined
                                                    4   as follows: “All former employees who were employed by Defendants in the United States and
                                                    5   Puerto Rico during the relevant period of time and who during their employment received payroll
                                                    6   wages, including termination pay, through in the form of a Money Network Payroll Card.”
                                                    7          60.    Rule 23 treatment is appropriate for the NEVADA WAGE CLASS and the
                                                    8   WAGES DUE and OWING SUB-CLASS, the NEVADA MONEY NETWORK PAYROLL
                                                    9   CARD CLASS and the FEDERAL MONEY NETWORK PAYROLL CARD CLASS for the
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   following reasons:
                                                   11                 A.      Class Members are Numerous. The NEVADA WAGE CLASS and the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12                         WAGES DUE and OWING SUB-CLASS, and the NEVADA MONEY
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                         NETWORK PAYROLL CARD CLASS and the FEDERAL MONEY
                                                   14                         NETWORK PAYROLL CARD CLASS are each sufficiently
                                                   15                         numerous. Upon information and belief, Defendants employ, and has
                                                   16                         employed, in excess of 500 employees within the NEVADA WAGE
                                                   17                         CLASS and the WAGES DUE and OWING SUB-CLASS, the
                                                   18                         NEVADA MONEY NETWORK PAYROLL CARD CLASS and the
                                                   19                         FEDERAL MONEY NETWORK PAYROLL CARD CLASS within
                                                   20                         the applicable statute of limitations. Because Defendants are legally
                                                   21                         obligated to keep accurate payroll and employment records, the members
                                                   22                         of each subclass is ascertainable from the employers records.
                                                   23                 B.      Class Members are Easily Ascertainable. Members of the NEVADA
                                                   24                         WAGE CLASS and the WAGES DUE and OWING SUB-CLASS, the
                                                   25                         NEVADA MONEY NETWORK PAYROLL CARD CLASS and the
                                                   26                         FEDERAL MONEY NETWORK PAYROLL CARD CLASS are
                                                   27                         easily ascertainable.   Plaintiffs allege that Defendants’ records will
                                                   28                         establish the identity and ascertainably of members of the NEVADA


                                                                                                      - 13 -
                                                                                 COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 14 of 29 Page ID #:14




                                                    1        WAGE CLASS and the WAGES DUE AND OWING SUB-CLASS by
                                                    2        identifying all those employee whose time records show significant
                                                    3        manager overrides within the applicable time period, and if that employee
                                                    4        was terminated or is still employed. Members of the NEVADA MONEY
                                                    5        NETWORK PAYROLL CARD CLASS and the FEDERAL MONEY
                                                    6        NETWORK PAYROLL CARD CLASS are also ascertainable by
                                                    7        reference to the employers’ and the Money Network’s records of which
                                                    8        employees had payroll cards, and which if any, paid fees for use of the
                                                    9        cards, and/or forfeited sums too small to be withdrawn from an ATM
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10        machine.
                                                   11   C.   Plaintiffs’ Claims are Typical to Those of Fellow Class and Sub-Class
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12        Members. Each person who is a member of the NEVADA WAGE
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13        CLASS and WAGES DUE AND OWING SUB-CLASS, NEVADA
                                                   14        MONEY NETWORK PAYROLL CARD CLASS and the FEDERAL
                                                   15        MONEY NETWORK PAYROLL CARD CLASS is and was subject to
                                                   16        the same practices, plans, and/or policies as Plaintiffs, as follows: 1)
                                                   17        Defendants required Plaintiffs and all other individuals who were
                                                   18        members of NEVADA WAGE CLASS to engage in pre-shift and post-
                                                   19        shift activities without compensation; and 2) As a result of working
                                                   20        employees without compensation off the clock, Defendants failed to pay
                                                   21        Plaintiffs and all members of the WAGES DUE AND OWING SUB-
                                                   22        CLASS all wages due and owing at the time of their termination or
                                                   23        separation from employment; and 3) Plaintiffs and all members of the
                                                   24        NEVADA MONEY NETWORK PAYROLL CARD CLASS and the
                                                   25        FEDERAL MONEY NETWORK PAYROLL CARD CLASS were
                                                   26        paid by a Money Network card that was not reasonably converted to cash
                                                   27        at a local financial instruction and could not be used without paying a fee,
                                                   28        which was under the circumstance not reasonable.


                                                                                     - 14 -
                                                                COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 15 of 29 Page ID #:15




                                                    1   D.   Common Questions of Law and Fact Exist. Common questions of law and
                                                    2        fact exist and predominate as to Plaintiffs and the NEVADA WAGE
                                                    3        CLASS and WAGES DUE AND OWING SUB-CLASS, NEVADA
                                                    4        MONEY NETWORK PAYROLL CARD CLASS, and the FEDERAL
                                                    5        MONEY NETWORK PAYROLL CARD CLASS including, without
                                                    6        limitation the following: 1) Whether Plaintiffs and all other individuals
                                                    7        who were members of the NEVADA WAGE CLASS were compensated
                                                    8        for “all time worked by the employee at the direction of the employer,
                                                    9        including time worked by the employee that is outside the scheduled hours
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10        of work of the employee” pursuant to the Nevada Administrative Code
                                                   11        (“NAC”) 608.115(1), and NRS 608.016; and 2) Whether Defendants
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12        delayed final payment to Plaintiffs and all separated class Members in
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13        violation of NRS 608.020-050; 3); and Whether Defendants violated
                                                   14        federal and/or Nevada state law by paying employees with a Money
                                                   15        Network card.
                                                   16   E.   Plaintiffs Are Adequate Representatives of the Classes. Plaintiffs will
                                                   17        fairly and adequately represent the interests of the NEVADA WAGE
                                                   18        CLASS and WAGES DUE AND OWING SUB-CLASS, NEVADA
                                                   19        MONEY NETWORK PAYROLL CARD CLASS and the FEDERAL
                                                   20        MONEY NETWORK PAYROLL CARD CLASS because Plaintiffs
                                                   21        are members of each of these classes, Plaintiffs have issues of law and fact
                                                   22        in common with all members of each of these classes, and Plaintiffs do
                                                   23        not have any interests antagonistic to the members of any of these classes.
                                                   24        Plaintiffs and Counsel are aware of their fiduciary responsibilities to the
                                                   25        members of each of the above described classes and are determined to
                                                   26        discharge those duties diligently and vigorously by seeking the maximum
                                                   27        possible recovery for all of the classes as a group.
                                                   28


                                                                                     - 15 -
                                                                COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 16 of 29 Page ID #:16




                                                    1                  F.     Class Issues Predominate and a Class Action Is A Superior Mechanism to
                                                    2                         Hundreds of Individual Actions. Class issues predominate, and a class
                                                    3                         action is superior to other available means for the fair and efficient
                                                    4                         adjudication of this controversy, because individual joinder of all
                                                    5                         members of the Classes is impractical. Class action treatment will permit
                                                    6                         a large number of similarly situated persons to prosecute their common
                                                    7                         claims in a single forum simultaneously, efficiently, and without
                                                    8                         unnecessary duplication of effort and expense. Furthermore, the expenses
                                                    9                         and burden of individualized litigation would make it difficult or
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                         impossible for individual members of the Classes to redress the wrongs
                                                   11                         done to them, while and important public interest will be served by
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12                         addressing the matter as a class action. Individualized litigation would
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                         also present the potential for inconsistent or contradictory judgments. In
                                                   14                         addition, for the FEDERAL MONEY NETWORK PAYROLL CARD
                                                   15                         CLASS , 15 U.S.C. § 1693m specifically contemplates such class action
                                                   16                         status for limitation of the penalty amounts (in addition to actual damages
                                                   17                         suffered by the class members).
                                                   18                                    FIRST CAUSE OF ACTION
                                                   19         Failure to Pay Minimum Wages in Violation of the FLSA, 29 U.S.C. § 206(a)(1)
                                                   20       (On Behalf of Plaintiffs and all members of the FLSA CLASS Against Defendants)
                                                   21          61.     Plaintiffs reallege and incorporates by reference all the paragraphs above in the
                                                   22   Complaint as though fully set forth herein.
                                                   23          62.     29 U.S.C. § 206(a)(l) states that “Every employer shall pay to each of his
                                                   24   employees who in any workweek is engaged in commerce or in the production of goods for
                                                   25   commerce, or is employed in an enterprise engaged in commerce or in the production of goods
                                                   26   for commerce, wages at the following rates: (1) except as otherwise provided in this section, not
                                                   27   less than (A) $5.85 an hour beginning on the 60th day after the enactment of the Fair Minimum
                                                   28


                                                                                                      - 16 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 17 of 29 Page ID #:17




                                                    1   Wage Act of 2007; (B) $6.55 an hour, beginning 12 months after that 60th day; and C) $7.25 an
                                                    2   hour, beginning 24 months after that 60th day.”
                                                    3             63.   By failing to compensate Plaintiffs and FLSA CLASS Members all working time
                                                    4   recorded electronically, Defendants failed to pay Plaintiffs and FLSA CLASS Members
                                                    5   minimum wages in violation of 29 U.S.C. Section 206(a)(1).
                                                    6             64.   Defendants’ unlawful conduct has been widespread, repeated, and willful.
                                                    7   Defendants knew or should have known that its policies and practices have been unlawful and
                                                    8   unfair.
                                                    9             65.   Wherefore, Plaintiffs demands for herself and for all others similarly situated, that
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Defendants pay Plaintiffs and all other members of the FLSA CLASS the minimum hourly wage
                                                   11   rate or their regular rate of pay, whichever is greater, for all hours worked during the relevant
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   time period together with liquidated damages, attorneys’ fees, costs, and interest as provided by
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   law.
                                                   14                                   SECOND CAUSE OF ACTION
                                                   15              Failure to Pay Overtime Wages in Violation of the FLSA, 29 U.S.C. § 207
                                                   16       (On Behalf of Plaintiffs and all members of the FLSA CLASS Against Defendants)
                                                   17             66.   Plaintiffs reallege and incorporate by reference all the paragraphs above in the
                                                   18   Complaint as though fully set forth herein.
                                                   19             67.   29 U.S.C. Section 207(a)(1) provides as follows: “Except as otherwise provided
                                                   20   in the section, no employer shall employ any of his employees who in any workweek is engaged
                                                   21   in commerce or in the production of goods for commerce, or is employed in an enterprise engaged
                                                   22   in commerce or in the production of goods for commerce, for a workweek longer than forty hours
                                                   23   unless such employee receives compensation for his employment in excess of the hours above
                                                   24   specified at a rate not less than one and one-half times the regular rate at which he is employed.”
                                                   25             68.   By failing to compensate Plaintiffs and FLSA CLASS Members all working time
                                                   26   recorded electronically, Defendants failed to pay Plaintiffs and FLSA CLASS Members
                                                   27   minimum wages for all hours worked, and overtime for all hours worked in excess of forty (40)
                                                   28   hours in a week in violation of 29 U.S.C. § 207(a)(1).


                                                                                                        - 17 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 18 of 29 Page ID #:18




                                                    1            69.   Wherefore, Plaintiffs demand for themselves and for all others similarly situated,
                                                    2   that Defendants pay Plaintiffs and FLSA CLASS Members one and one-half times their regular
                                                    3   hourly rate of pay for all hours worked in excess of forty (40) hours a week during the relevant
                                                    4   time period together with liquidated damages, attorneys’ fees, costs, and interest as provided by
                                                    5   law.
                                                    6                                    THIRD CAUSE OF ACTION
                                                    7              Failure to Pay Wages for All Hours Worked -NRS 608.140 and 608.016
                                                    8          (On Behalf of Plaintiffs and all members of the NEVADA WAGE CLASS Against
                                                    9                                             Defendants)
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            70.   Plaintiffs reallege and incorporate by the reference all the paragraphs above in the
                                                   11   Complaint as though fully set forth herein.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12            71.   NRS 608.140 provides that an employee has a private right of action for unpaid
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   wages.
                                                   14            72.   NRS 608.016 states, “An employer shall pay to the employee wages for each hour
                                                   15   the employee works.” Hours worked means anytime the employer exercises “control or custody”
                                                   16   over an employee. See NRS 608.011 (defining an “employer” as “every person having control
                                                   17   or custody . . . of any employee.”).
                                                   18            73.   Pursuant to the Nevada Administrative Code, hours worked includes “all time
                                                   19   worked by the employee at the direction of the employer, including time worked by the employee
                                                   20   that is outside the scheduled hours of work of the employee.” NAC 608.115(1).
                                                   21            74.   By failing to compensate Plaintiffs and NEVADA WAGE CLASS Members for
                                                   22   the time spent recorded as working but manually overridden as identified above, Defendants
                                                   23   failed to pay Plaintiffs and NEVADA WAGE CLASS Members for all hours worked in violation
                                                   24   of NRS 608.140 and 608.016.
                                                   25            75.   Wherefore, Plaintiffs demand for themselves and for all NEVADA WAGE
                                                   26   CLASS Members payment by Defendants, at their hourly rate of pay for all wages due for the
                                                   27   times worked but not paid during the relevant time period as shown by the electro-mechanical
                                                   28


                                                                                                       - 18 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 19 of 29 Page ID #:19




                                                    1   time keeping system before manual overrides, together with attorneys’ fees, costs, and interest
                                                    2   as provided by law.
                                                    3                                   FOURTH CAUSE OF ACTION
                                                    4             Failure to Pay Minimum Wages in Violation of the Nevada Constitution
                                                    5         (On Behalf of Plaintiffs and all members of the NEVADA WAGE CLASS Against
                                                    6                                              Defendants)
                                                    7           76.    Plaintiffs reallege and incorporates by reference all the paragraphs above in the
                                                    8   Complaint as though fully set forth herein.
                                                    9           77.    Article 15 Section 16 of the Nevada Constitution sets forth the requirements the
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   minimum wage requirements in the State of Nevada and further provides that “[t]he provisions
                                                   11   of the section may not be waived by agreement between an individual employee and an employer.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   ...    An employee claiming violation of the section may bring an action against her or her
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   employer in the courts of the State to enforce the provisions of the section and shall be entitled
                                                   14   to all remedies available under the law or in equity appropriate to remedy any violation of the
                                                   15   section, including but not limited to back pay, damages, reinstatement or injunctive relief. An
                                                   16   employee who prevails in any action to enforce the section shall be awarded her or her reasonable
                                                   17   attorney’s fees and costs.”
                                                   18           78.    By failing to compensate Plaintiffs and the individuals who were members of the
                                                   19   NEVADA WAGE CLASS for all working time as electronically recorded, Defendants failed
                                                   20   to pay Plaintiffs and members of the NEVADA WAGE CLASS the minimum wage amount for
                                                   21   all hours worked in violation of the Nevada Constitution.
                                                   22           79.    Wherefore, Plaintiff demands for herself and for individuals who are members of
                                                   23   the NEVADA WAGE CLASS payment by Defendant at their regular hourly rate of pay or the
                                                   24   minimum wage rate, whichever is higher, for all hours worked during the relevant time period
                                                   25   together with attorneys’ fees, costs, and interest as provided by law.
                                                   26                                    FIFTH CAUSE OF ACTION
                                                   27            Failure to Pay Overtime Wages in Violation of NRS 608.140 and 608.018
                                                   28


                                                                                                       - 19 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 20 of 29 Page ID #:20




                                                    1       (On Behalf of Plaintiffs and all members of the NEVADA WAGE CLASS Against
                                                    2                                             Defendants)
                                                    3            80.   Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                    4   this Complaint as though fully set forth herein.
                                                    5            81.   NRS 608.140 provides that an employee has a private right of action for unpaid
                                                    6   wages.
                                                    7            82.   NRS 608.018(2) provides as follows: “An employer shall pay 1 1/2 times an
                                                    8   employee’s regular wage rate whenever an employee who receives compensation for
                                                    9   employment at a rate not less than 1 1/2 times the minimum rate prescribed pursuant to NRS
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   608.250 works (a) More than 40 hours in any scheduled week of work or (b) More than 8 hours
                                                   11   in any workday unless by mutual agreement the employee works a scheduled 10 hours per day
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   for 4 calendar days within any scheduled week of work.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            83.   By failing to compensate Plaintiffs and all individuals who are members of the
                                                   14   NEVADA WAGE CLASS for all working time as it is recorded electronically, Defendants
                                                   15   failed to pay, daily premium overtime rate of time and one half their regular rate to Plaintiffs,
                                                   16   and all individuals who are members of the NEVADA WAGE CLASS who earned less than
                                                   17   $12.38 per hour, and who worked in excess of 8 hours per shift, and failed to pay weekly overtime
                                                   18   to all members of the NEVADA WAGE CLASS who worked in excess of over forty (40) hours
                                                   19   in a week in violation of NRS 608.140 and 608.018.
                                                   20            84.   Wherefore, Plaintiffs demand for themselves and for all individuals who are
                                                   21   members of the NEVADA WAGE CLASS Members one and one-half times their regular hourly
                                                   22   rate of pay for all hours worked in excess of forty (40) hours a workweek, and daily overtime at
                                                   23   one and one-half times their regular hourly rate of pay for those members of the NEVADA
                                                   24   WAGE CLASS who were paid less than $12.38 per hour and who worked more than 8 hours in
                                                   25   a 24 hour period, during the relevant time period alleged herein together with attorneys’ fees,
                                                   26   costs, and interest as provided by law.
                                                   27                                    SIXTH CAUSE OF ACTION
                                                   28


                                                                                                       - 20 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 21 of 29 Page ID #:21




                                                    1     Failure to Timely Pay All Wages Due and Owing Upon Termination Pursuant to NRS
                                                    2                                      608.140 and 608.020-.050
                                                    3      (On Behalf of Plaintiffs and the WAGES DUE AND OWING SUB-CLASS Against
                                                    4                                            Defendants)
                                                    5            85.   Plaintiffs reallege and incorporates by reference all the paragraphs above in the
                                                    6   Complaint as though fully set forth herein.
                                                    7            86.   NRS 608.140 provides that an employee has a private right of action for unpaid
                                                    8   wages.
                                                    9            87.   NRS 608.020 provides that “[w]henever an employer discharges an employee, the
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   wages and compensation earned and unpaid at the time of such discharge shall become due and
                                                   11   payable immediately.”
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12            88.   NRS 608.040(1)(a-b), in relevant part, imposes a penalty on an employer who
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   fails to pay a discharged or quitting employee: “Within 3 days after the wages or compensation
                                                   14   of a discharged employee becomes due; or on the day the wages or compensation is due to an
                                                   15   employee who resigns or quits, the wages or compensation of the employee continues at the same
                                                   16   rate from the day the employee resigned, quit, or was discharged until paid for 30-days,
                                                   17   whichever is less.”
                                                   18            89.   NRS 608.050 grants an “employee lien” to each discharged or laid-off employee
                                                   19   for the purpose of collecting the wages or compensation owed to them “in the sum agreed upon
                                                   20   in the contract of employment for each day the employer is in default, until the employee is paid
                                                   21   in full, without rendering any service therefor; but the employee shall cease to draw such wages
                                                   22   or salary 30 days after such default.”
                                                   23            90.   By failing to pay Plaintiffs and all members of the WAGES DUE AND OWING
                                                   24   SUB-CLASS for all hours worked in violation of state and federal law, at the correct legal rate,
                                                   25   Defendants have failed to timely remit all wages due and owing to Plaintiff and all members of
                                                   26   the WAGES DUE AND OWING SUB-CLASS.
                                                   27            91.   Despite demand, Defendants willfully refuses and continues to refuse to pay
                                                   28   Plaintiffs and all WAGES DUE AND OWING SUB-CLASS Members.


                                                                                                      - 21 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 22 of 29 Page ID #:22




                                                    1          92.     Wherefore, Plaintiffs demand for themselves and all members of the WAGES
                                                    2   DUE AND OWING SUB-CLASS thirty (30) days wages under NRS 608.140 and 608.040, and
                                                    3   an additional thirty (30) days wages under NRS 608.140 and 608.050, together with attorneys’
                                                    4   fees, costs, and interest as provided by law.
                                                    5                                  SEVENTH CAUSE OF ACTION
                                                    6          Unlawful Payroll Card Practices in Violation of Nevada Law, NAC 608.1352
                                                    7    (On Behalf of Plaintiff BONHAM and the NEVADA MONEY NETWORK PAYROLL
                                                    8                                CARD CLASS Against Defendants)
                                                    9          93.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   this Complaint as though fully set forth herein.
                                                   11          94.     Nevada Administrative code (NAC) 608.1352 states: An employer may use an
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   electronic payment system, including, but not limited to, a direct deposit, debit card or similar
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   payment system, as an alternative location of payment if: (a) The employee can obtain
                                                   14   immediate payment in full; (b) The employee receives at least one free transaction per pay
                                                   15   period and any fees or other charges are prominently disclosed to and subject to the written
                                                   16   consent of the employee; (c) The alternative location of payment is easily and readily accessible
                                                   17   to the employee; (d) There are no other requirements or restrictions that a reasonable person
                                                   18   would find to be an unreasonable burden or inconvenience; and (e) The use of an electronic
                                                   19   payment system is optional at the election of the employee.
                                                   20          95.     Defendants’ payroll card system violates NAC 608.1352(a), (c), (d) and (e).
                                                   21          96.     Defendants’ payroll card system violates NAC 608.1352(a) because Plaintiff
                                                   22   cannot receive immediate payment in full. For example, the employee cannot go to the Fallas
                                                   23   store which issued the payroll card to withdraw the entire amount of the payroll card at the time
                                                   24   his or her wages are due. In addition, an employee cannot withdraw the entire amount of his or
                                                   25   her wages anywhere (even at a local ATM) immediately in the first use because the ATM
                                                   26   provider limits withdrawals to $500 per transaction, and because the ATM will not distribute the
                                                   27   residue amounts less than $20.
                                                   28


                                                                                                        - 22 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 23 of 29 Page ID #:23




                                                    1          97.     Defendants’ payroll card system violates NAC 608.1352 (e) because there is no
                                                    2   written consent.
                                                    3          98.     Defendants’ payroll card system violates NAC 608.1352 (d) because (among
                                                    4   other reasons, like paying a fee to access one’s own money), the Money Network and/or the
                                                    5   employer earns money on the forced deposits of the employees, collects a fee for using another
                                                    6   bank’s ATM, and does not reimburse the payroll card holder the costs the other bank charges the
                                                    7   cardholder for the transaction. In addition, the Money Network receives the default of money
                                                    8   not collected because ATM’s only disburse in $20 increments.
                                                    9          99.     Defendants violated NAC 608.1352 (e) because the payroll card system is the
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   “default” system of payment of wages unless the employee elects direct deposit. Employees are
                                                   11   required to accept the payroll card as payment if they do not elect direct deposit, and therefore
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   do not voluntarily consent to the process.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          100.    Because the Defendants’ payroll card system does not satisfy the requirements of
                                                   14   NAC 608.1352, the Defendants have failed to pay all minimum wages, regular rate wages and
                                                   15   overtime wages due as required by the Nevada Minimum Wage Amendment of the Nevada
                                                   16   Constitution, NRS 608.016, 608.018, and Defendants have failed to pay all continuation wages
                                                   17   authorized by 608.020-.050 to Plaintiff and class members who are former employees.
                                                   18                                  EIGHTH CAUSE OF ACTION
                                                   19                      Unlawful Payroll Deductions in Violation of the FLSA
                                                   20   (On Behalf of Plaintiff BONHAM and the FEDERAL MONEY NETWORK PAYROLL
                                                   21                                CARD CLASS Against Defendants)
                                                   22          101.    Plaintiffs reallege and incorporates by reference all the paragraphs above in the
                                                   23   Complaint as though fully set forth herein.
                                                   24          102.    For an employee who is “employed solely on the basis of a single hourly rate, the
                                                   25   hourly rate is the [employee’s]‘regular rate.’” See 29 C.F.R. § 778.110(a).
                                                   26          103.    If an employee designates to receive his or her pay by direct deposit, then the
                                                   27   regular rate is the same as the hourly rate promised.
                                                   28


                                                                                                       - 23 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 24 of 29 Page ID #:24




                                                    1           104.    But an employee who is issued a payroll card does not receive the agreed upon
                                                    2   regular rate.
                                                    3           105.    As a result, an employee who is issued a payroll card is not paid an overtime rate
                                                    4   equal to one and one-half the promised hourly rate which for an hourly paid employee, is the
                                                    5   regular rate. See, generally, Sobczak v. AWL Industries, Inc., 540 F. Supp. 2d 354 (E.D.N.Y.
                                                    6   2007) (The FLSA protects plaintiffs who have been paid far in excess of the minimum wage, and
                                                    7   who have also been paid overtime, but whose base rate was lower than the contractual rate to
                                                    8   which they were allegedly entitled.)
                                                    9           106.    29 CFR 531.35 states: Whether in cash or in facilities, “wages” cannot be
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   considered to have been paid by the employer and received by the employee unless they are paid
                                                   11   finally and unconditionally or “free and clear.” The wage requirements of the Act will not be met
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   where the employee “kicks-back” directly or indirectly to the employer or to another person for
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   the employer’s benefit the whole or part of the wage delivered to the employee. This is true
                                                   14   whether the “kick-back” is made in cash or in other than cash. For example, if it is a requirement
                                                   15   of the employer that the employee must provide tools of the trade which will be used in or are
                                                   16   specifically required for the performance of the employer's particular work, there would be a
                                                   17   violation of the Act in any workweek when the cost of such tools purchased by the employee
                                                   18   cuts into the minimum or overtime wages required to be paid him under the Act. See also, §
                                                   19   531.32(c). (emphasis supplied.)
                                                   20           107.    Just as in the case of Silfee v. Automated Data Processing, Inc., CIVIL ACTION
                                                   21   No. 3:15-CV-00023 (M.D. Pa. Sep. 15, 2016), where the Money Network payroll card system
                                                   22   has been declared to be a fee imposed by the employer for the benefit of the employer on payment
                                                   23   of wages due, and thus an illegal kickback, the Defendants herein has not paid all wages due as
                                                   24   promised by the contract of employment and has not paid overtime based on one and one half
                                                   25   the “regular rate” of pay. See also, Hussein v. Capital Bldg. Servs. Grp., Inc., 152 F. Supp. 3d
                                                   26   1182 (D. Minn. 2015) (granting conditional certification in the FLSA context based in part upon
                                                   27   allegations that the payroll card system was an unlawful fee on wages earned).
                                                   28


                                                                                                       - 24 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 25 of 29 Page ID #:25




                                                    1          108.    Some employees are paid an hourly wage which, after deduction of the costs of
                                                    2   the payroll card is less than the minimum wage required by law.
                                                    3          109.    The foregoing violations were willful.
                                                    4          110.    Because the cost of the payroll card system reduces the wages of some employees
                                                    5   less than the minimum wage, and reduces the overtime rate paid to all employees who work in
                                                    6   excess of 40 hours in a work week to less than one and one half the true agreed upon regular rate,
                                                    7   Plaintiffs seek restitution in lost wages, and amounts forfeited and/or paid to the Money Network
                                                    8   payroll system from wages due, attorneys fees and costs.
                                                    9                                    NINTH CAUSE OF ACTION
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Unlawful Payroll Card Practices Violation of the Electronic Fund Transfer Act (EFTA)
                                                   11                                       15 U.S.C. § 1693 et seq.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   (On Behalf of Plaintiff BONHAM and the FEDERAL MONEY NETWORK PAYROLL
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                CARD CLASS Against Defendants)
                                                   14          111.    Plaintiff BONHAM realleges and incorporates by this reference all the paragraphs
                                                   15   above in this Complaint as though fully set forth herein.
                                                   16          112.    Plaintiff BONHAM and all members of the FEDERAL MONEY NETWORK
                                                   17   PAYROLL CARD CLASS are consumers as that term is used in the Electronic Funds Transfer
                                                   18   Act (15 U.S.C. § 1693 et seq.
                                                   19          113.    The primary objective of the EFTA is to protect consumer rights by providing a
                                                   20   basic framework establishing the rights, liabilities, and responsibilities of participants in the
                                                   21   electronic fund and remittance transfer systems.
                                                   22          114.    Employees whose wages are deposited onto a payroll card are entitled to the
                                                   23   protections of The Electronic Fund Transfer Act (EFTA) generally, and Regulation E’s
                                                   24   provisions applicable to payroll cards specifically.
                                                   25          115.    The Electronic Fund Transfer Act and Regulation E prohibit employers from
                                                   26   forcing employees to receive wages via pay card of the employer’s choosing without the option
                                                   27   of receiving payment in cash or bank check which can be negotiated locally for cash without
                                                   28   payment of fees.


                                                                                                       - 25 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 26 of 29 Page ID #:26




                                                    1          116.    Among its consumer protection provisions, the EFTA prohibits the unsolicited
                                                    2   issuance to a consumer of an electronic fund transfer card that does not meet all of the EFTA’s
                                                    3   unsolicited access device criteria. See 15 U.S.C. § 1693(i).
                                                    4          117.    ETFA Section 1693i prohibits the issuance, absent certain disclosures, of
                                                    5   unsolicited validated cards that provide access to a “consumer’s account.” ETFA § 1693i(c) says
                                                    6   that a card is “validated when it may be used to initiate an electronic fund transfer.”
                                                    7          118.    ETFA Section 1693l-1 prohibits charging service fees to “general-use prepaid
                                                    8   cards” unless the card has not been used for 12 months and other requirements have been met.
                                                    9   ETFA § 1693l-1(b).
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          119.    A general-use prepaid card is (1) “redeemable at multiple, unaffiliated merchants
                                                   11   or services providers, or automated teller machines”; (2) “issued in a requested amount”; (3)
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   “purchased or loaded on a prepaid basis”; and (4) “honored . . . by merchants for goods or
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   services, or at automated teller machines.” ETFA § 1693l-1(a)(2)(A). A general-use prepaid card
                                                   14   does not include a card that “is not marketed to the general public.” Id. § 1693l-1(a)(2)(D)(iv).
                                                   15          120.    The Money Network Card is general-use prepaid card which charges a
                                                   16   maintenance fee regardless of whether or not the card has been used within twelve months.
                                                   17          121.    From the moment Plaintiffs and each member of the FEDERAL MONEY
                                                   18   NETWORK PAYROLL CARD CLASS received the Money Network card, she had only five
                                                   19   days to either spend the money or retrieve the card’s cash value. Therefore, the Money Network
                                                   20   Payroll System Cards are not the functional equivalent of cash or a check because the value of
                                                   21   the cards quickly and permanently deteriorates.
                                                   22          122.    As previously stated, other pre-paid cards have either no fees or fess much less
                                                   23   than those imposed by the Money Network Card.
                                                   24          123.    In addition, the fees were a result of shifting the burden of preparing payroll from
                                                   25   the employer to the employee, which is prohibited by law.
                                                   26          124.    Therefore, Money Network Payroll system charge Plaintiff BONHAM fees
                                                   27   charged by the were not reasonable.
                                                   28


                                                                                                       - 26 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 27 of 29 Page ID #:27




                                                    1           125.    Defendants and each of them forced employees who do not have established bank
                                                    2   accounts to receive their wages on a payroll card of the employer’s choosing that had
                                                    3   unreasonably high fees and was not conveniently converted into cash, at full value without
                                                    4   discount or fees at any local, nearby location within a reasonable period of time but not less than
                                                    5   one year.
                                                    6           126.    Wherefore, Plaintiff BONHAM and all members of the FEDERAL MONEY
                                                    7   NETWORK PAYROLL CARD CLASS demand return of all fees they paid for using the Money
                                                    8   Network Payroll Card , pursuant to 15 U.S.C. § 1693m(a)(1), plus additional damages pursuant
                                                    9   to 15 U.S.C. § 1693m(a)(2), together with costs and reasonable attorney's fee as determined by
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   the court.
                                                   11                                     JURY TRIAL DEMANDED
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12           Plaintiffs hereby demand a jury trial pursuant to Federal Rule of Civil Procedure 38.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                       PRAYER FOR RELIEF
                                                   14           Wherefore Plaintiffs, individually and on behalf of all Class Members alleged herein, pray
                                                   15   for relief as follows:
                                                   16           1.      For an order conditionally certifying the action under the FLSA and providing
                                                   17                   notice to all FLSA CLASS members so they may participate in the lawsuit;
                                                   18           2.      For an order certifying the action as a traditional class action under Federal Rule
                                                   19                   of Civil Procedure Rule 23 on behalf of all members of the NEVADA WAGE
                                                   20                   CLASS and the WAGES DUE AND OWING SUB-CLASS, and the MONEY
                                                   21                   NETWORK PAYROLL CARD CLASSES;
                                                   22           3.      For an order appointing Plaintiffs as the Representatives of the Classes and their
                                                   23                   counsel as Class Counsel for the Classes;
                                                   24           4.      For damages according to proof for regular rate pay under federal laws for all
                                                   25                   hours worked;
                                                   26           5.      For damages according to proof for minimum rate pay under federal law for all
                                                   27                   hours worked;
                                                   28


                                                                                                       - 27 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 28 of 29 Page ID #:28




                                                    1   6.    For damages according to proof for overtime compensation under federal law for
                                                    2         all hours worked over 40 per week;
                                                    3   7.    For liquidated damages pursuant to 29 U.S. C. § 216(b);
                                                    4   8.    For damages according to proof for regular rate pay under NRS 608.140 and
                                                    5         608.016 for all hours worked;
                                                    6   9.    For damages according to proof for minimum wage rate pay under the Nevada
                                                    7         Constitution for all hours worked;
                                                    8   10.   For damages according to proof for overtime compensation under NRS 608.140
                                                    9         and 608.018 for all hours worked for those employees who earned a regular rate
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10         of less than one and one half times the minimum wage for hours worked in excess
                                                   11         of 8 hours per day and/or for all class members for overtime premium pay of one
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12         and one half their regular rate for all hours worked in excess of 40 hours per week;
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   11.   For sixty days of waiting time penalties pursuant to NRS 608.140 and 608.040-
                                                   14         .050;
                                                   15   12.   For statutory and actual damages as provided by the Electronic Fund Transfer Act
                                                   16         pursuant to 15 U.S.C. § 1693m(a)(1) and (2);
                                                   17   13.   For interest as provided by law at the maximum legal rate;
                                                   18   14.   For reasonable attorneys’ fees authorized by statute;
                                                   19   15.   For costs of suit incurred herein;
                                                   20   16.   For pre-judgment and post-judgment interest, as provided by law; and
                                                   21   17.   For such other and further relief as the Court may deem just and proper.
                                                   22
                                                   23   DATED: July 30, 2020                           Respectfully Submitted,
                                                   24                                                  THIERMAN BUCK LLP
                                                   25
                                                                                                       /s/ Mark R. Thierman
                                                   26                                                  Mark R. Thierman
                                                                                                       Joshua D. Buck
                                                   27                                                  Leah L. Jones
                                                                                                       Joshua R. Hendrickson
                                                   28


                                                                                              - 28 -
                                                                         COLLECTIVE AND CLASS ACTION COMPLAINT
                                    Case 2:20-cv-07269-JAK-JPR Document 1 Filed 08/12/20 Page 29 of 29 Page ID #:29




                                                                                        Attorneys for Plaintiffs and the Putative
                                                    1
                                                                                        Classes
                                                    2
                                                    3
                                                    4
                                                    5
                                                    6
                                                    7
                                                    8
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                               - 29 -
                                                               COLLECTIVE AND CLASS ACTION COMPLAINT
